Title: To James Madison from Josef Yznardy, 24 July 1806
From: Yznardy, Josef
To: Madison, James



Original P Brig Georgia Packet Capt. F. Collier New York.
Respected Sir,
Consular Office of the U. S. Cadiz 24th: July 1806.

I have the honor of enclosing you two Packets and a Letter received this Post from our Chargé d’affaires Mr. G. W. Erving at Madrid, and from our Consul Mr. Montgomery at Alicante; and to advise you that orders have been received in the Department of the Navy, to put in readiness with Six months Provisions three Ships of the Line to start the moment orders will come down from Madrid.
For information respecting Quaranteen, you will find herein Copy of a Letter from Mr. Erving on the Subject.  With sentimts.



Sir,
30th: July.
Notwithstanding that in the anteceding it mentions to enclose you two Packets from Mr. Erving, it only contains one, as the Second received from said Gentleman I enclosed under a blanc Cover, forwarding it %P% the said Brig, which will serve you a Govièrno.  I am with esteem & due respect Sir, Your devoted and most obedt. Servant

Josef Yznardy

